Citation Nr: 1231346	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-20 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to August 20, 2010, and in excess of 50 percent thereafter.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2010 a Board videoconference hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD has been manifested by an overall disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity due to such symptoms as blunted/restricted affect; impaired impulse control; impairment of memory; disturbances of motivation and mood; chronic sleep impairment; irritability; difficulty concentrating; hypervigilance; anxiety; one report of suicidal thoughts; depressive symptoms; difficulty in adapting to stressful circumstances; and difficulty in establishing and maintaining effective work and social relationships.  The assigned GAF scores were predominately 55.  

2.  The Veteran's service-connected PTSD has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships; nor is total occupational and social impairment shown.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for PTSD have been met for the entire period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating decision dated in August 2008 the RO granted service connection for PTSD and assigned a 10 percent disability rating effective February 6, 2008.  The Veteran has appealed this initial rating.  In a rating decision dated in November 2011 the RO increased the rating to 50 percent effective August 20, 2010.  

Applicable law provides that a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned for the service-connected PTSD, therefore, the issue remains in appellate status.

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that staged ratings in excess of 70 percent are not warranted in this case as the evidence does not show that a higher rating is warranted at any point in time covered by this appeal.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 are indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 range indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 10 percent disability rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

VA medical records dated in January 2008 show that the Veteran was admitted for inpatient treatment for alcohol dependence and PTSD.  Upon admission, the Veteran denied audio/visual hallucinations, maintained good eye contact, and was well behaved and cooperative.  His speech was fluent and of regular rhythm and tone; his affect was full.  His judgment was somewhat impaired but his thought content was linear, logical, and goal-oriented.  He described his mood as "ok," and his insight was preserved.  The Veteran denied suicidal or homicidal ideations.  The Veteran requested detox from alcohol reporting that he had been drinking a pint of liquor a day since Christmas.  The Veteran went to Vietnam in December and his nightmares and flashbacks got worse during the month.  

While admitted, the Veteran did not exhibit psychomotor agitation or slowing.  His mannerisms and speech were normal; his affect was full, appropriate, and congruent.  His thought process was linear, logical, and goal-directed.  He denied suicidal or homicidal ideation, auditory or visual hallucinations, delusions, and ideas of reference.  He was alert and oriented times four and his memory, attention, and concentration were grossly intact.  His knowledge and intelligence were average.  Insight and judgment were fair and his executive functions were moderate.  His GAF score was 30.  

Upon discharge, the Veteran was alert and oriented times four.  He maintained good eye contact and his speech was of regular rate and volume.  There was no psychomotor agitation or retardation noted. His mood was good and his affect was full and congruent with his mood.  His thought process was logical, linear, and goal-directed and his thought content was free of suicidal or homicidal ideation and auditory or visual hallucinations or delusions.  The Veteran denied cravings or withdrawal symptoms.  His insight and judgment were fair.  His GAF score at discharge was 55.  

During a February 2008 mental health evaluation, the Veteran reported that he continued to have some nightmares.  He denied any suicidal ideation or homicidal ideation and denied any psychotic symptoms on examination.  He reported that his energy was pretty good when he could get some consecutive nights of sleep.  Mental status examination revealed his eye contact was within normal limits and the Veteran was calm and cooperative.  His mood was within normal limits and his affect was blunted.  Speech was of normal rate and rhythm.  He denied suicidal or homicidal ideation.  His thought form was logical, coherent, goal-directed, and organized.  His thought content was within normal limits.  Perception was within normal limits and he had no delusions.  He was alert and orientation and abstraction ability appeared intact.  Insight and judgment capacity were good.  A suicide risk assessment revealed he had no thoughts of harming himself, no plan, and no prior history of suicide attempts.  He denied feeling helpless or hopeless, and he denied a family history of suicide.  The Veteran had maintained his sobriety and reported that he had been drinking to help him sleep.  

A March 2008 psychological assessment revealed that the Veteran experienced nightmares related to Vietnam combat approximately two to four times a week and disturbed sleep.  A mental status examination revealed he was alert and oriented to all spheres.  His psychomotor behavior was calm and his eye contact was direct.  Speech was normal in rate and volume and his mood was euthymic.  His affect was broad and appropriate.  He denied suicidal ideation or homicidal ideation.  He further reported no history of suicide attempts or a history of violence.  His thoughts were logical and goal-directed.  There was no evidence of delusions, paranoia, or ideas of reference.  He further denied auditory, visual, or other hallucinations.  He reported insomnia and nightmares related to combat.  His GAF score was 55.  

Private medical records from Slonaker Medical Associates show that the Veteran was not sleeping well.  

In February 2008, a GAF of 35 was assigned.  It was noted that the Veteran had a lack of knowledge of addiction as evidenced by two failed previous treatments, excessive use of alcohol and substantial denial of facts regarding his own addiction.  A treatment plan was formulated to assist the Veteran with remaining alcohol and drug free, to increase his knowledge and coping skills about recovery and relapse, increase self-awareness about risk factors, triggers and warning signs, attend AA/NA at least twice weekly, and increase participation in leisure activities to encourage sober lifestyle and to decrease anxiety related to PTSD symptoms.  His problems included persistent symptoms related to PTSD including difficulty sleeping, irritability, difficulty concentrating and hypervigilance.  The Veteran had maintained his sobriety and reported that he had been drinking to help him sleep.  

In a March 2008 statement, the Veteran's spouse reported that the Veteran dealt with nightmares and memories.  He had trouble going to sleep because of his dreams, he would wake up in a cold sweat, and he would sometimes cry because his dreams were so vivid.  She also reported that the Veteran would sometimes go to the door during the night because he thought some of his friends from Vietnam had come to visit.  She reported that the Veteran would not go back to sleep after his dreams.  The loss of sleep affected his performance at work some days and some days he was not able to work.  She further reported that the Veteran would not talk about Vietnam to his family and he would ignore anyone he knew who may talk to him about Vietnam.  

An April 2008 mental status examination revealed he experienced nightmares and he was alert and oriented times four.  His intelligence was assessed as average and his eye contact was stable.  His behavior was cooperative and friendly and his psychomotor activity was free of abnormal movements.  Speech was coherent and of normal rate and level.  His thought process was linear and he denied any active suicidal or homicidal ideation.  He reported that he was "doing well," and his affect was euthymic and stable.  He denied psychotic symptoms and denied auditory/visual hallucinations.  His insight was fair and his judgment was appropriate.  The assigned GAF score was 50.

In May 2008, the psychologist determined that the Veteran endorsed all the diagnostic criteria for PTSD at moderately or above on the PTSD checklist to include intrusive, avoidant, and hyperarousal symptom clusters.  He experienced specific fears or anxiety surrounding some situations and may display a variety of maladaptive behaviors aimed at controlling his anxiety.  He ruminated about matters and had difficulty making decisions.  The psychologist determined that changes in routine and unexpected events were likely to generate stress.  The Veteran reported experiencing a great deal of tension, difficulty relaxing, and reported fatigue as a result of high stress.  He also reported some mild or transient depressive symptoms.  He described himself as being inpatient and easily irritated but did not report problems with aggressive behavior.  He tended to be emotionally constricted and could have difficulty with the expression of emotional material.  

A June 2008 mental status examination revealed the Veteran's psychomotor behavior was calm, eye contact was direct, speech was normal in rate and volume, and his mood was "pretty good" most of the time and depressed at other times.  His affect was broad and appropriate.  He denied suicidal ideation or homicidal ideation and denied a history of suicide attempts and violence.  His thoughts were logical and goal-directed.  There was no evidence of delusions, paranoia, or ideas of reference.  He denied auditory, visual, or other hallucinations.  The Veteran's reported symptoms included recurring nightmares and combat related intrusive thoughts, intense psychological and physiological reactivity when exposed to reminders or cues of his experiences; avoidance of thoughts, feeling, or conversations about Vietnam; lost interest in activities he once enjoyed; did not feel connected to others or society in general; avoidance of crowds or eating in public places; increased arousal; experiencing a great deal of tension; difficulty relaxing, fatigue as a result of stress; some mild or transient depressive symptoms; and while the Veteran stated that he loved his family, he reported that he could be happy being a hermit and isolated from others.  The Veteran was also easily irritated and often irritable for little or no reason.  He did not let his irritability turn to violence.  He also endorsed exaggerated startle response and some mild to moderate hypervigilance.  The assigned GAF score was 55.  In a June 2008 mental health diagnostic study, the Veteran had severe symptoms consisting of punishment feelings and crying.  He had moderate symptoms consisting of guilty feelings and changes in sleeping pattern.  He also had mild symptoms consisting of sadness, pessimism, loss of pleasure, self-criticalness, agitation, loss of interest, loss of energy, concentration difficulty, and tiredness or fatigue.  This examination report is adequate as it was based on a review of the history, a mental status examination and as sufficient information was provided to allow the Board to render an informed determination.

In July 2008 the Veteran was accorded a compensation and pension (C&P) PTSD examination.  During the examination the Veteran reported that he had horrible dreams that were so intense that they would awaken him and he felt as though he was back in combat.  He also reported sweating during dreams and reported that they felt like flashbacks because he felt like he was back in Vietnam.  He reported that they occurred two to three times per week and stated they were worse and more frequent with stress.  The Veteran reported a history of violence against others when he physically defended himself after a confrontation with a man 18 years prior.  He also reported an incident 12 years prior involving a coworker.  He denied being involved in any fights since that time.  The examiner noted that the Veteran's current psychosocial functioning could be described as good and his current occupational functioning over the past year as good.  He reported a "great family life" and that he had a good group of friends.  

His symptoms did not include intrusive recollections but included mild physiologic reactivity, moderate exposure distress, and severe dreams and flashbacks.  He described no sense of amnesia but described mild diminishment of interests, mild sense of estrangement from coworkers, very mildly restricted affect, and a mild sense of foreshortened future.  He noted moderate restrictions in activities and situations and reported that he was unable to watch anything relating to the military.  He exhibited no difficulties with concentration and no sense of hypervigilance although he did note some sense of vigilance.  He reported moderate irritability and moderate startle in response to surprises.  He also reported severe sleep disturbance secondary to his dreams.  He did not describe any impairment in psychosocial functioning except fatigue secondary to sleep disturbance.  

Mental status examination revealed no tics or unusual mannerisms.  His speech was normal in fluency, articulation, tone, and rate.  He was able to maintain a good relationship with the examiner.  He described his mood as tired, which was consistent with his overall affect.  His affect was mildly constricted and did not appear depressed, anxious, or labile.  He was oriented times four and his intelligence was estimated to be at least average.  He did not reveal any acute or chronic suicidality or homicidality.  He did not note any intent or plans.  He also did not manifest any paranoid ideation.  He reported some chronic ritualistic behaviors related to safety to include making sure that doors and windows are locked upon arriving home and again at night.  He denied panic attacks.  He did note a remote sense of impaired impulse control previously but denied impaired impulse control currently.  His thought processes were linear, logical, and goal-directed.  There was no sign of psychosis and he did not report any hallucinations; however, he did report an incident of sleepwalking approximately two and a half years ago wherein he went to let a group of veterans in the house although nobody was at the door.  He denied any episodes since that time.  His judgment for hypothetical situations was intact and insight was apparent.  

The Veteran did not indicate impairment in social or vocational arenas at the time and the examiner found no impairment from an occupational viewpoint and no impairment from a social functioning viewpoint.  The Veteran had a mild change in interests, a mild sense of estrangement, mildly restricted affect, mild sense of foreshortened future, moderate avoidance of certain activities, and severe avoidance of particular thoughts related to military service.  He also exhibited moderate irritability and moderate startle as well as severe disturbance of sleep.  The diagnosis was PTSD and the GAF score was 65.  There was some mild impairment in quality of life due to the quality of sleep.  

In August 2008, the Veteran reported that he had nightmares three nights a week.  A mental status examination revealed he was alert and was oriented times four.  He was not in acute distress and his mood was tired.  His affect was restricted but appropriate to topics and he was polite, pleasant, and cooperative with some sense of humor noted.  He denied any active suicidal ideation, homicidal ideation, and auditory visual hallucinations except some related to combat - especially at night.  There was no evidence of loose associations, flight of ideas, or overt delusions.  His memory was grossly intact and his judgment was fair.  

In September 2008, the Veteran reported that he suffered from reoccurring dreams, night sweats, and flashbacks.  He had difficulty making it through the day because he was fatigued from waking up at 2:00 or 3:00 a.m.  He indicated the disability was worse than mild and was slowly eating away at his ability to work.  In October 2008, he reported that he was having problems with mild memory loss, decrease in work efficiency, chronic sleep impairment, and depressed mood.  The GAF score was 55.   

The Veteran's wife also submitted a statement indicating that he struggles daily with PTSD due to severe nightmares, inability to get back to sleep, and depression.  After work, he was totally stressed and exhausted.  In the winter, he had increased problems with depression because he could not work in the yard and had more time on his hands.  In addition, his lack of sleep made it hard for him to concentrate on his job.  

VA treatment records show that in October 2008, the Veteran was friendly and cooperative.  His psychomotor activity was free of abnormal movements and speech was coherent and of normal rate and level.  Thought process was linear and the Veteran denied any active suicidal or homicidal ideation.  His affect was stable to slightly restricted.  He denied any psychotic symptoms and denied auditory/visual hallucinations.  Insight was fair and judgment was appropriate.  The assigned GAF was 55.  The clinician noted that the depression was better with bupropion but the Veteran continued to have significant PTSD symptoms including frequent nightmares and low frustration tolerance.  

Medical records from Indian Path dated in June 2007 revealed the Veteran was admitted voluntarily for treatment of heavy alcohol dependence.  He denied suicidal ideation, homicidal ideation, and psychotic features.  His diagnosis was depressive disorder, not otherwise specified, and alcohol dependence.  He was readmitted in August 2007.  He reported that he had several weeks of sobriety after his last admission but began consuming alcohol during a business trip, which continued for the next several weeks.  His GAF score upon admission was 20 and was 55 at discharge two days later.  

VA medical records include a December 2008 report, which included a GAF of 55.  The clinician noted that mood was relatively stable but the Veteran was still having significant and disturbing nightmares.    

In April 2009, a mental status examination revealed the Veteran was oriented times three.  His speech was clear and productive and his mood was okay but with chronic worry.  His affect was appropriate to topics and he maintained good eye contact.  He denied any active suicidal ideation, homicidal ideation, and auditory/visual hallucinations.  His thought process was linear, logical, and goal-directed.  There was no evidence of looseness of association and no overt delusions evident.  His memory was grossly intact, insight was fair, and his judgment appeared intact.  His GAF score was 55.  The Veteran acknowledged feeling depressed but denied having current suicidal ideation or intent.  

In July 2009, the Veteran's wife called the VA medical center to report that the Veteran had been crying a lot and had continued nightmares associated with his military experience.  She stated that he was not suicidal nor had he ever attempted suicide but she reported that there were weapons in the house.  In September 2009, the Veteran reported an increase in nightmares and crying spells but stated they were related to multiple stressors.  The assigned GAF score was 55.  In January 2010 and April 2010, the Veteran's affect was restricted but appropriate to topics.  The assigned GAF score on each visit was 55.  The clinician noted that due to his good social skills, work ethic and stoic affect, the severity of the symptoms were likely to be underestimated on initial presentation.  

During the May 2010 Board hearing, the Veteran testified that he and his wife of four years had a distant relationship.  He testified that he would rather be home by himself and he did not like being around people.  He also stated that while he loved his daughters, he did not want to be around them and he wanted to be isolated from his children.  He also testified that he did not want to be around his coworkers.  He testified that he sometimes felt suicidal and he wanted to hurt himself or others.  He stated he wanted to hurt somebody nearly every day and sometimes two to three times a day.  He reported panic attacks about one to three times a day which he stated were brought on by getting mad over the little things.  He testified that he had a problem with his memory and he would forget names, directions, anniversaries, and birthdays.  He reported that there were a lot of days he could not work and went home early because he was tired and physically exhausted.  

In September 2010 the Veteran was accorded a C&P PTSD examination.  During the examination the Veteran reported that his treatment for PTSD symptoms and depression has not helped at all.  He reported that he would go into moods of depression lasting a day to a week.  He further reported that his discontinuation of drinking improved his relationship with his daughters and with his wife.  He reported that he still had several episodes a month when he felt the need to distance himself from his family.  He stated that he still had friends that would come and visit and that he, in turn, would also visit.  He reported that he would go out to eat two to three times a month and he started to attend church three times a week.  He liked to go fishing and would golf about once a month but not at much as he would like due to physical recovery from meningitis and discomfort around others.  

A psychiatric examination revealed he was clean, appropriately and casually dressed, and appeared stoic.  He looked over his back at the beginning of the evaluation but that extinguished as the evaluation continued.  His speech was unremarkable and his attitude towards the examiner was cooperative and attentive.  His affect was constricted and his mood was anxious.  His attention was intact and he was oriented times three.  His thought process and content were unremarkable.  He had no delusions.  He understood the outcomes of his behavior and his intelligence was assessed as average.  He reported that he did not have nightmares every night and he may go a week without or go three to four nights in a row with nightmares of being under fire.  He denied hallucinations.  He exhibited inappropriate behavior such that he raised his voice towards others about once a week and would go into a rage about once or twice a week.  He denied obsessive/ritualistic behavior, panic attacks, homicidal thoughts, and suicidal thoughts.  He had poor impulse control and exhibited episodes of violence.  He reported that he was involved in a couple of fights while on a business trip a year and a half ago in which he punched the other man and in the parking lot at Kmart in which he walked away.  When asked about panic attacks, the Veteran described episodes in which he felt like somebody was going to hurt his family and he would feel like he was going to hurt that person or "blow up on people."  The examiner determined that this description was more indicative of the Veteran's poor level of behavioral control.  His memory was normal.  

Regarding PTSD symptoms, the Veteran has recurrent and intrusive, distressing recollection including images, thoughts, or perceptions.  He also experienced recurrent distressing dreams.  He made efforts to avoid thoughts, feelings, or conversations associated with his stressors and avoided activities, places, or people that might arouse recollections.  He had feelings of detachment or estrangement from others and had a sense of a foreshortened future.  He had difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran's symptoms were chronic.  The Veteran endorsed reexperiencing symptoms and recurrent and intrusive, distressing recollections of war trauma that occurred once or twice a month.  He reported that watching TV news reports of current conflicts could touch off brief episodes of flashbacks about two to three times a month.  He reported that he lost interest in activities he once enjoyed and does not feel connected to others or society in general.  He did not like being in crowds or eating in public places but continued to do so approximately two to three times a month.  He reported that he loved his family but felt distanced from them several times a month.  He had difficulty falling and staying asleep.  He reported that he feared falling asleep because he feared nightmares about Cambodia and Vietnam.  He was easily irritated and often irritable for little or no reason.  He reported continued exaggerated startle response and some mild to moderate hypervigilance.  The Veteran reported that he voluntarily stepped down from a management position one year ago and took a pay cut at the urging of his wife and family.  The diagnoses were chronic PTSD, depression, and alcohol dependence.  The GAF score was 52.  The examiner found that the Veteran's GAF score represented the low end of a range between moderate and severe symptoms as the Veteran had very few friends, and voluntarily accepted a lower paying position with far less status.  The Veteran also became angrier than he did before he quit drinking.  The examiner noted that the Veteran's symptoms remained largely unchanged, if not slightly worse.  His prognosis was guarded.  The examiner found no total occupational and social impairment and did not find deficiencies in judgment, thinking, family relations, work, mood, or school.  The examiner found reduced reliability and productivity due to PTSD symptoms.  The examiner indicated that the Veteran's GAF score decreased markedly from the GAF score from the last C&P examination, which was thought to be secondary to his very stoic manner coupled with some retained short term social ability.  

The Board finds that the Veteran's symptoms more nearly approximate a 50 percent evaluation for the entire period of time covered by this claim.  VA medical records and other evidence of record include reports of fair insight and judgment on one occasion, difficulty sleeping, nightmares, irritability, difficulty concentrating, hypervigilance, depressive symptoms, anxiety, blunted and restricted affect, and startle response.  The Veteran also reported mild memory loss and he testified that he would forget names, directions, anniversaries, and birthdays.  The GAF scores assigned have predominantly been 55, which represents moderate symptomatology.  The VA examiner in 2010 assigned a GAF score of 52, which also represents moderate symptomatology, and reported that the Veteran overall exhibited occupational and social impairment with reduced reliability and productivity.  While the 2010 VA examiner reported that there was a decrease in GAF score since the last examination, it was noted that this was thought to be secondary to the Veteran's stoic manner coupled with some retained short term social ability.  A VA medical record includes similar comments indicating that due to the Veteran's good social skills, work ethic and stoic affect, the severity of the symptoms was likely to be underestimated on initial presentation.  In light of these comments, and because the signs and symptoms and the severity thereof have remained similar throughout the period of time covered by the claim, a 50 percent evaluation is warranted since the effective date of service connection.  

The Board next finds that the Veteran's service-connected psychiatric disorder does not more nearly approximate the criteria for a 70 percent or total rating.  GAF scores were predominantly 55, which is indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.  The September 2010 examiner found that the Veteran's GAF score of 52 assigned at the time of the examination represented the low end of a range between moderate and severe symptoms.  In that regard, the examination report specifically noted that the Veteran had few friends and had voluntarily stepped down from a management position to a lower paying position due to his psychiatric disorder.  However, the examiner also determined that the overall level of disability indicated that the Veteran had reduced reliability and productivity rather than deficiencies in most areas.  While the Veteran described panic attacks in which he felt like somebody was going to hurt his family and he would feel like he was going to hurt that person or "blow up on people," during the September 2010 VA examination, the examiner determined that this description was more indicative of the Veteran's poor level of behavioral control.  While the Veteran reported thoughts of suicide during the Board hearing, he has otherwise denied suicidal thoughts, including on the VA examination in September 2010, accordingly his report at the hearing was considered with respect to the determination that the disability more nearly approximates the criteria for a 50 percent rating.  Even though the Veteran reported in July 2008 that he had some chronic ritualistic behaviors, he denied having obsessional rituals during the September 2010 VA examination.  Nevertheless, the evidence does not show symptoms such as obsessional rituals which interfere with routine activities or intermittently illogical, obscure or irrelevant speech.  While he does experience anxiety and depression, it has never been described by any clinician or by the Veteran or his wife as affecting his ability to function independently, appropriately, and effectively.  The Veteran also does not neglect his personal appearance and hygiene.  

While he does experience difficulty in adapting to stressful circumstances and stepped down from a management position, the Board has determined that this in conjunction with the other symptoms manifested and the severity thereof more nearly approximates reduced reliability and productivity.  In addition, while the Veteran has impaired impulse control, the totality of the signs and symptoms more nearly approximate that of reduced reliability rather than deficiencies in most areas.  While he reports that he distances himself from his family at times, he does maintain a relationship with family members and his thought processes are not impaired.  In addition, his judgment was only found to be impaired on one occasion and has otherwise been found to be good.  While he does experience deficiencies with respect to mood, due to anxiety and depression, those symptoms were considered in assigning the 50 percent evaluation and they do not result in such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  

The evidence does show some severe symptoms to include dreams and sleep disturbance, avoidance of particular thoughts related to military service, and punishment feelings and crying.  The May 2008 psychologist determined that the Veteran endorsed all the diagnostic criteria for PTSD at moderately or above.  The September 2010 examiner also determined that the Veteran's GAF score of 52 represented the low end of a range between moderate and severe symptoms.  He had mild memory loss, a decrease in work efficiency, chronic sleep impairment, and depressed mood.  However, the September 2010 examiner also found no total occupational and social impairment and did not find deficiencies in judgment, thinking, family relations, work, mood, or school.  The Veteran does have some severe symptoms, including the Veteran's reports of impaired impulse control and inappropriate behavior in the form of raising his voice towards others and going into a rage once or twice a week.  However, the overall level of the signs and symptoms more nearly approximates the criteria for a 50 percent rating, including the Veteran's ability to maintain a relationship with family and a few friends, albeit with difficulty, which shows the Veteran has difficulty in establishing and maintaining effective relationships rather than an inability to establish and maintain effective relationships.  

He also endorsed exaggerated startle response and some mild to moderate hypervigilance, inappropriate behavior, testified that he sometimes felt suicidal and he wanted to hurt himself or others, and reported severe symptoms of punishment feelings and crying.  These symptoms and the severity thereof were already considered in assigning of the 50 percent evaluation.  The Board also considers probative the GAF scores which were predominantly 55, representing moderate symptoms.  The 2010 VA examiner also assigned a GAF score of 52 still representing moderate symptoms.  Other GAF scores of 30 and 20 which were assigned at the time of admission for treatment are assigned lesser probative value as GAF scores of 55 were assigned upon admission either several days or approximately a week later and do not represent the overall level of disability for more than a limited period of time.  In addition, a GAF score of 35 was assigned in February 2008 in connection with this psychiatric treatment, however, the signs and symptoms exhibited at that time were the same as those shown throughout the entire period of time covered by the claim.  Therefore, the Board finds that the predominantly assigned GAF score of 55 represents the overall level of disability exhibited.   As such, the Veteran's symptoms more nearly approximate the assignment of a 50 percent evaluation, and not higher, for the service-connected PTSD.   

Regarding a total rating, the evidence does not show total occupational and social impairment.  His thought processes were found to be linear, logical, and goal directed.  He was able to communicate effectively with examiners and medical practitioners.  He did not experience delusions or auditory or visual hallucinations.  He was always oriented to time, place, and date, although he testified that he would forget names, directions, anniversaries, and birthdays.  He did not have memory loss for the names of close relatives, his own occupation or his own name.  The Veteran reported having few friends during the September 2010 VA examination but reported that he started going to church three times a week.  He also reported that he liked to go fishing and would golf about once a month.  He reported having a better relationship with his wife and family.  Accordingly, total social impairment is not shown.  Moreover, the evidence does not show that he is in persistent danger of hurting himself or others.  While he does have isolated incidents of impaired impulse control and suicidal thoughts, neither the Veteran nor clinicians have determined that the Veteran is in persistent danger of hurting himself or others.  In addition, the Veteran was employed and has not asserted that he is totally impaired from an occupational standpoint.   

In reaching the above determinations, the Board has considered the statements of the Veteran and his wife to be competent, credible and probative regarding symptoms and the severity of his condition.  While they support the assignment of a 50 percent rating, the evidence as a whole, including the medical evidence discussed above, does not show a higher rating is warranted.  The Board has also determined that staged ratings are not warranted in this case.  The criteria more nearly approximate a 50 percent rating for the entire period of time that is covered by his claim.  At no point in time since the effective date of service connection are the criteria for a higher rating approximated.  The Board notes that the medical records contain diagnoses other than PTSD, including the effects of alcohol use, that have been attributed to PTSD.  The Board has considered all psychiatric symptoms in rendering this decision.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.  The Veteran's signs and symptoms, as was discussed in detail above, fit within the rating criteria as was discussed above.  There is no showing that the rating criteria are inadequate.  The signs and symptoms shown in this case which were described above are contemplated by the schedular criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the Veteran's social and work situation).  Moreover, the assignment of a 50 percent rating signifies that he has commensurate industrial impairment.  Accordingly, the Board concludes that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, neither the Veteran nor the other evidence of record indicate that the Veteran is unemployable due to his service-connected psychiatric disorder.  Accordingly, TDIU is not raised by the record.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Courts have held that, once service connection is granted, the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such is the case here.  

In August 2010, the Board remanded the case for further development.  As previously discussed above, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders regarding the Veteran's claim for an increased disability rating for PTSD and no further action is necessary in this regard. VA medical records were obtained and made part of the claims file.  Moreover, the Veteran was accorded a VA examination on remand, the report of which is of record.  The examination report is adequate as it was based on an examination and as sufficient information was provided such that the Board can render an informed determination.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and associated with the claims file.  The Veteran was afforded multiple VA examinations, the reports of which are of record.  The Veteran has not indicated that medical records relevant to this disability are outstanding.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating of 50 percent for PTSD is granted for the entire period of time covered by this claim.  

Entitlement to a rating in excess of 50 percent for PTSD is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


